

117 HR 588 IH: Stopping the Mental Health Pandemic Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 588IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Ms. Porter (for herself, Mr. Van Drew, Ms. Velázquez, Mr. Fitzpatrick, Mr. Trone, Ms. Underwood, Mr. Lowenthal, Mr. Ryan, Mr. Panetta, Ms. Blunt Rochester, Mr. Grijalva, Ms. Moore of Wisconsin, Mrs. Napolitano, Ms. Bass, Ms. Sewell, Mr. Moulton, Mr. Raskin, Ms. Houlahan, Ms. Scanlon, Mr. Lynch, Mr. García of Illinois, Mr. Deutch, Mr. McKinley, Ms. Schakowsky, Mrs. Kim of California, Mr. Cárdenas, and Mr. Crow) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to award grants to States, political subdivisions of States, Indian Tribes and Tribal organizations, community-based entities, and primary care and behavioral health organizations to address behavioral health needs caused by the public health emergency declared with respect to COVID–19.1.Short titleThis Act may be cited as the Stopping the Mental Health Pandemic Act. 2.Grants to support increased behavioral health needs due to COVID–19(a)In generalThe Secretary, acting through the Assistant Secretary of Mental Health and Substance Use, shall award grants to States, political subdivisions of States, Indian Tribes and Tribal organizations, community-based entities, and primary care and behavioral health organizations to address behavioral health needs caused by the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19.(b)Use of fundsAn entity that receives a grant under subsection (a) may use funds received through such grant to—(1)increase behavioral health treatment and prevention capacity, including to—(A)promote coordination among local entities;(B)train the behavioral health workforce, relevant stakeholders, and community members;(C)upgrade technology to support effective delivery of health care services through telehealth modalities;(D)purchase medical supplies and equipment for behavioral health treatment entities and providers;(E)address surge capacity for behavioral health needs such as through mobile units; and(F)promote collaboration between primary care and mental health providers; and(2)support or enhance behavioral health services, including—(A)emergency crisis intervention, including mobile crisis units, 24/7 crisis call centers, and medically staffed crisis stabilization programs;(B)screening, assessment, diagnosis, and treatment;(C)mental health awareness trainings;(D)evidence-based suicide prevention;(E)evidence-based integrated care models;(F)community recovery and peer supports; (G)outreach to underserved and minority communities; and(H)for front line health care workers.(c)PriorityThe Secretary shall give priority to applicants proposing to serve areas with a high number of COVID–19 cases.(d)EvaluationAn entity that receives a grant under this section shall prepare and submit an evaluation to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including—(1)an evaluation of activities carried out with funds received through the grant; and(2)a process and outcome evaluation.(e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $50,000,000 for each of fiscal years 2021 and 2022, to remain available until expended.